NUMBER 13-18-00296-CV

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


     IN RE COLONEL CLIFTON HOSKINS, INDIVIDUALLY AND AS
   INDEPENDENT EXECUTOR OF THE ESTATE OF HAZEL HOSKINS


                           On Petition for Writ of Mandamus.


                                              ORDER

Before Chief Justice Contreras and Justices Benavides and Longoria1
                          Order Per Curiam

        The real parties in interest, Marcus P. Rogers, Receiver for the Marital Deduction

Trust and the Residuary Trust created under the Last Will and Testament of Lee Roy

“Cowboy” Hoskins Sr., Lee Roy Hoskins Jr.; Lee Ann Hoskins Kulka; Andrea Clare Jurica;

and Lee Roy “Tito” Hoskins III, have two motions currently pending before this Court: (1)




        1 The Honorable Rogelio Valdez, former Chief Justice of this Court, and the Honorable Nelda V.

Rodriguez, former Justice of this Court, did not participate in this decision because their terms of office
expired on December 31, 2018. In accordance with the appellate rules, they were replaced on panel by
Chief Justice Dori Contreras and Justice Nora Longoria. See TEX. R. APP. P. 41.1(a).
Unopposed Motion for a Stay of this Court’s Order and Trial Proceedings Pending

Rehearing of Mandamus Petition; and (2) First Unopposed Motion for Extension of Time

to File Motion for Rehearing of Mandamus Petition.

        The Court, having examined and fully considered these motions, is of the opinion

that they should be granted. Accordingly, we grant the real parties’ Unopposed Motion

for a Stay of this Court’s Order and Trial Proceedings Pending Rehearing of Mandamus

Petition.   We stay our order granting mandamus relief and requiring action by the

respondent, and we similarly stay all trial court proceedings, including discovery, pending

further order of this Court or the resolution of the real parties’ motion for rehearing. We

grant the real parties’ First Unopposed Motion for Extension of Time to File Motion for

Rehearing of Mandamus Petition, and such motion will be due on or before February 11,

2019.

        IT IS SO ORDERED.



                                                       PER CURIAM


Delivered and filed the
17th day of January, 2019.




                                            2